Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks filed, filed 19 March 2021, with respect to the Terminal Disclaimer and the rejection of claims 1 - 20 have been fully considered and are persuasive. The rejection of claims 1 - 20 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed in view of Terminal Disclaimer filed 19 March 2021.

The prior art of record fail to teach, in combination with other limitations, collecting first location and first motion dataset of a mobile computing device during a driving session, extracting vehicle motion from the location and the motion dataset; at a remote computing system in communication with the mobile computing device, inferring that a visual traffic indicator is located proximal the vehicle location based on the vehicle motion characteristic; at the remote computing system, determining a traffic rule associated with the visual traffic indicator based on the vehicle motion characteristic; mapping the visual traffic indicator and the associated traffic rule to the vehicle location, and storing the visual traffic indicator and the associated traffic rule in association with the vehicle location at a traffic rule map of the remote computing system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668